Exhibit 99.23 PRESS RELEASE SOURCE: Acasti Pharma Inc. Acasti Pharma Announces the Initiation of Phase II Clinical Study of CaPre® for the treatment of Hypertriglyceridemia Acasti reaches important milestone in the development of CaPre® as a preferred treatment option for high triglycerides Laval, Québec, CANADA – October 4, 2011 – Acasti Pharma Inc.(Acasti) (TSX.V:APO), a subsidiary ofNeptune Technologies & Bioressources Inc.(Neptune),announces the initiation of the clinical stage of its development by enrolling the first patients initsphase II clinical trialtoassess the safety and efficacy ofits prescription drugcandidate,CaPre®, for patients with hypertriglyceridemia.This corporate milestone aligns with Acasti’s goal ofcreating higher value for its shareholders, by allowing the Company to advance into the clinical stage of its drug development program, having successfully completed the preclinical stage, and having obtained Canadian regulatory and ethical committee approvals. “CaPre® is a novel compound that has repeatedly demonstrated preclinical significant lipid management activity superior to existing treatment options for high triglycerides. Preclinical results have shown that CaPre®, at a low human equivalent dose of 0.5 to 2g per day, is safe and effective in managing cardiometabolic disorders by reducing triglycerides by 60% while significantly increasing HDL, reducing LDL and controlling glucose intolerance in the animal models” stated Dr. Tina Sampalis, President. “Once approved, CaPre® could be targeting 93% of more than 40 million Americans with moderatelyhigh toveryhigh triglyceridescompared to only 7% targeted by the leading prescription omega-3 drug in the USA, making it an attractive future opportunity for pharmaceutical alliances” she added. “We arevery pleasedto enroll the first patients to be treated with CaPre®.TheCaPre® clinical studywill give us a first look at the potential benefitsofCaPre®in this large patient populationof individualswith hypertriglyceridemia. We believe CaPre® will further benefit this dyslipidemic populationwith a concurrentLDL (bad cholesterol) reduction and HDL (good cholesterol) increase, in comparison to existing options that reduce triglycerides with minimal affect on HDL and increasing LDL, makingCaPre® a potential best-in-class”stated Dr. Harlan Waksal, Executive Vice-President.“TheAHA 2006 to 2010statistical fact sheets updates reported thatmore than145 million Americans have been diagnosed withcardiometabolic disorders and,according to the 2009 Heart Disease and Stroke Statistics Update, the estimated direct and indirect costs ofcardiovascular disease and stroke in the United States totaled USD 475 billion,of which USD 52 billion was spent only on medications representing a great market opportunity for CaPre®” he added. The PrincipalInvestigator of the trial, Dr. JacquesGenest stated, “This study was designed with input fromworld renownedexpertsin the fieldand reviewed by Health Canada. Elevated triglycerides are an independent risk factor; it is important to understand the clinical utility ofphospholipidomega-3 fatty acids and how they might differentiatefrom existing treatment options. This study of CaPre®will contribute significantly to our knowledge ofthis newdrug class.” About Acasti Pharma Inc. Acasti Pharma is developing a product portfolio of proprietary novel long-chain omega-3 phospholipids.Phospholipids are the major component of cell membranes and are essential for all vital cell processes. They are one of the principal constituents of High Density Lipoprotein (good cholesterol) and, as such, play an important role in modulating cholesterol efflux. Acasti Pharma’s proprietary novel phospholipids carry and functionalize the polyunsaturated omega-3 fatty acids EPA and DHA, which have been shown to have substantial health benefits and which are stabilized by potent antioxidants. Acasti Pharma is focusing initially on treatments for chronic cardiovascular conditions within the over-the-counter, medical food and prescription drug markets. About Neptune Technologies & Bioressources Inc. Neptune is an industry-recognized leader in the innovation, production and formulation of science-based and clinically proven novel phospholipid products for the nutraceutical and pharmaceutical markets. The Company focuses on growing consumer health markets including cardiovascular, inflammatory and neurological diseases driven by consumers taking a more proactive approach to managing health and preventing disease. The Company sponsors clinical trials aimed to demonstrate its product health benefits and to obtain regulatory approval for label health claims. Neptune is continuously expanding its intellectual property portfolio as well as clinical studies and regulatory approvals. Neptune’s products are marketed and distributed in over 20 countries worldwide. Neptune is the mother company of Acasti and NeuroBioPharm. "Neither Nasdaq nor the TSX Venture Exchange nor its Regulation Services Provider (as that term is defined in the policies of the TSX Venture Exchange) accepts responsibility for the adequacy or accuracy of this release." Acasti Contact: Tina Sampalis Xavier Harland President Chief Financial Officer +1 450.686.4555 +1.450.687.2262 t.sampalis@acastipharma.com x.harland@acastipharma.com www.acastipharma.com www.acastipharma.com Howard Group Contact: Dave Burwel +1 888.221.0915 dave@howardgroupinc.com www.howardgroupinc.com # # # Statements in this press release that are not statements of historical or current fact constitute "forward-looking statements"within the meaning of the U.S. Private Securities Litigation Reform Act of 1995 and Canadian securities laws. Such forward-looking statements involve known and unknown risks, uncertainties, and other unknown factors that could cause the actual results of the Company to be materially different from historical results or from any future results expressed or implied by such forward-looking statements. In addition to statements which explicitly describe such risks and uncertainties,readers are urged to consider statements labeled with the terms "believes," "belief," "expects," "intends," "anticipates,""will," or "plans" to be uncertain and forward-looking. The forward-looking statements contained herein are also subject generally to other risks and uncertainties that are described from time to time in the Company's reports filed with the Securities and Exchange Commission and the Canadian securities commissions.
